Citation Nr: 1450350	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from April 2, 2009 to May 22, 2013.  

2.  Entitlement to an effective date earlier than May 23, 2013 for the grant of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The May 2009 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 29, 2001.  A June 2013 Decision Review Officer (DRO) decision increased his disability rating to 50 percent, effective May 23, 2013.  A November 2013 rating decision increased his disability rating to 70 percent and granted a TDIU, both effective May 23, 2013.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In her January 2014 letter to the undersigned, the Veteran's attorney stated, "Veteran accepts 30 [percent] rating in 2001; however, he continues to argue that he should have been granted Unemployability and increased rating when he was forced to close [his] business, and [was] granted Social Security [D]isability, effective 8/1/2009."  She then stated that the Veteran wanted his 70 percent disability rating to be effective from April 2, 2009, the date of his VA examination.  Further, she informed the undersigned that the "Veteran does not disagree with [the] 70 [percent] evaluation; however, effective date, [May 29, 2013] ... should be consistent with [the] award of Social Security Disability...."  Because the Veteran's attorney has explicitly stated that the Veteran accepts the 30 percent disability rating for his PTSD for the period from November 29, 2001 to April 1, 2009, and that he also accepts the assignment of a 70 percent rating for his PTSD and only challenges the effective date of that rating, the Board has phrased the issue as noted above.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from June 2011 through May 2013 that are pertinent to the Veteran's appeal.  However, they were specifically reviewed in the June 2013 Supplemental Statement of the Case.  

The Veteran testified at a hearing in July 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In April 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of entitlement to an effective date earlier than May 23, 2013 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 2, 2009 to May 22, 2013, the Veteran's PTSD produced occupational and social impairment with an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD from April 2, 2009 to May 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in March 2006 satisfied the duty to notify provisions with regard to a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim in April 2009.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The April 2009 examination was adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it described his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in July 2011.  The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony and his attorney's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

This case was remanded in April 2013 so that VA and SSA records could be obtained, and so the Veteran could undergo a VA examination.  The required records were obtained as noted above.  The Veteran underwent a VA examination on May 23, 2013 that was the basis for the grant of a 70 percent evaluation, which is not being challenged, as noted above.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Increased Rating for PTSD  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's PTSD is assigned a 30 percent disability rating under Diagnostic Code 9411 for the period from April 2, 2009 to May 22, 2013.  38 C.F.R. § 4.130 (2014).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2014)

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the period from April 2, 2009 to May 22, 2013, the Veteran's GAF scores ranged from 55 at worst, to 59 at best.  

Under the DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

On April 2, 2009, the Veteran underwent a VA examination to determine the severity of his PTSD.  He complained of nightmares once a month but noted that they had occurred more frequently in the past.  He reported intrusive thoughts that "...occur[ed] rather infrequently now during the day but did occur more frequently in the past."  The Veteran avoided crowds and stimuli that reminded him of his stressors.  He had an exaggerated startle reflex and had "...some tendency to look in the corner, check, and watch his environment, although this is not currently a major factor in his ongoing functioning."  He was noted to be short-tempered and irritable, but he stated that he had "mellowed out" over the last several years.  The examiner found that the Veteran had "some ability" to be emotionally close to people but not as much as he would like.  He reported feeling depressed approximately 20 percent of the time, and that when depressed he had decreased motivation.  He reported that he was married to his wife, who had bipolar disorder.  He did not like to go out very much but "occasionally" went to Veterans of Foreign Wars (VFW) meetings and that he had "a few good friends."  The examiner noted that the Veteran did not go out often partly due to his PTSD but "...also because his wife is suffering from mental health ailments and does not like to get out herself."  He preferred to work by himself.

Upon examination, the Veteran was unshaven.  His clothing was "clean but somewhat in need of repair."  His mood was within normal limits.  The examiner noted that his short term memory was "fair" because he was able to recall two out of four unrelated words after five minutes.  His thought processes were normal and he did not have suicidal or homicidal ideation.  He did not have "organized hallucinations."  The examiner noted that sometimes the Veteran saw things out of the corner of his eye but that they "...are not creating any significant issues for [him]."  The examiner found that the Veteran had good verbal and abstract skills and that he was able to subtract serial sevens from 100, "indicating good concentration."  The examiner assigned a GAF score of 59, indicating moderate symptoms.  The examiner concluded that the Veteran's PTSD produced "mild-to-moderate dysfunction in terms of social and work activities."  

The findings of the April 2009 VA examiner do not show that the Veteran's PTSD symptoms rose to the level of frequency, severity, or duration needed to cause occupational and social impairment with reduced reliability and productivity to meet the criteria for a 50 percent rating.  38 C.F.R. § 4.130 (2014).  His symptoms are more consistent with the criteria for a 30 percent rating.  His once-monthly nightmares and infrequent intrusive thoughts do not demonstrate the frequency, severity, or duration needed to meet the 50 percent criteria because they do not produce occupational and social impairment with reduced reliability and productivity.  Although he displays hypervigilance, the examiner specifically stated that it was not a major factor in his ability to function.  Therefore his hypervigilance is not severe enough to be more closely approximated by the 50 percent criteria.  

The Veteran did not have impaired memory.  His short term memory was "fair," which is more closely described by the 30 percent criteria.  He felt depressed 20 percent of the time, during which he had decreased motivation.  Both the 30 percent and 50 percent criteria contemplate some form of mood impairment.  The Board must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 criteria.  38 C.F.R. § 4.130 (2014).  He reported feeling depressed 20 percent of the time, which does not rise to the level of frequency needed to be more closely approximated by the 50 percent criteria.  Further, the examiner noted that the Veteran's symptoms as a whole caused mild to at most moderate impact on his ability to function.  The Veteran is adequately compensated for occasional depressed mood.  

Lastly, his thoughts, verbal and abstract skills, and concentration were found to be "good," and therefore do not contribute to occupational and social impairment and do not support a 50 percent rating.  

The examination report showed that the Veteran preferred to work alone, and that he did not like to go out at least in part due to his PTSD.  However, he also occasionally socialized at the VFW, had a few "good friends," and "some ability" to be emotionally close to people.  The evidence shows that he is able to establish and maintain effective interpersonal relationships.  Although the Veteran expressed a desire to be able to become closer to people, his ability to socialize with other veterans at the VFW and his assertion that he had good friends demonstrates that any difficulty he might have had with forming interpersonal relationships was not severe enough to meet the 50 percent criteria.   Even if his difficulty with interpersonal relationships did rise to the level of severity needed to meet the 50 percent criteria, his other PTSD symptoms discussed above do not result in the level of frequency, severity, or duration needed for a 50 percent rating to be assigned.  

Following his April 2009 VA examination, the Veteran received PTSD treatment at both VA and the Vet Center in Shawnee, Oklahoma.  In April 2009, he was noted to be in a good mood.  In May 2009, he told his VA health care provider that he felt "ok" and that there were "no new issues."  He did not have suicidal or homicidal ideation or hallucinations.  He was noted to have normal speech and thought content.  He had some psychomotor retardation.  His memory was "intact" and his insight and judgment were "fair."  In January 2010 his GAF score was 56.  He slept six to eight hours per night.  His mood was "ok...most of the time" and he had no new issues.  His memory was intact and he had some psychomotor retardation.  

The Veteran participated in the VA Reaching out to Educate and Assist Caring, Healthy Families (REACH) program.  At the outset, he stated that his goal was to improve his memory and concentration.  During his REACH program sessions in March 2010 he was noted to be "a bit tense," "generally calm" and euthymic, "sad," and quiet.  In April 2010 he had flat affect at two sessions.  In July 2010 his thought content was normal, his hygiene was good, and his mood was euthymic.  In September 2010 he was appropriately dressed and groomed.  His thought content was normal.  His affect was calm.  The REACH program involved sessions with family members.  The Veteran attended with his wife.  

While attending the REACH program, the Veteran also received routine treatment at VA.  In May 2010, a VA mental health care report showed that his GAF score was 55.  An August 2010 VA treatment showed that the Veteran felt that the REACH program was helping him.  He was doing "fair," with no new issues.  His GAF score was 55.  His mood was "fine," and his affect was restricted but appropriate.  His grooming and thought content were normal.  His memory was intact.  His insight and judgment were fair.  

In January 2011 he reported depression, anxiety, sleep disturbance, and isolative behaviors.  His GAF score was 55.  In June 2011, he reported that he felt "about the same" with no new issues.  He "enjoy[ed] his work."  His mood, insight, judgment,  and sleeping were "fair."  His memory was intact.  He had some psychomotor retardation.  His affect was restricted.  His speech was normal.  He did not have suicidal or homicidal ideation.  His GAF score was 55.  

In February 2012, he was "fairly groomed."  His speech had a lower rate.  His mood was "about same," and his affect was less restricted.  His insight and judgment were "fair," and his memory was intact.  His GAF score was 55.  In March 2012, he had a normal mood and good affect.  In June 2012 he had a negative depression screen.  He responded "not at all" to the question of whether he felt down, depressed, or hopeless.  In July 2012, the Veteran reported feeling tired and "down."  He denied suicidal and homicidal ideation.  He was "fairly groomed" and his speech was a lower rate.  His mood was "tired," and his affect was less restricted.  His insight and judgment were "fair," and his memory was intact.  His GAF score was 55.  In October 2012, the Veteran was "fairly groomed," with normal speech and thoughts.  His insight and judgment were "fair," and his memory was intact.  His mood was "okay," and his affect was "less restricted."  He had some psychomotor retardation.  His GAF score was 55. 

The Veteran's VA treatment records, including his participation in the REACH program, show that his mood fluctuated slightly, but was predominantly described as "fair" with occasional feelings of depression and anxiety.  Mood problems, among other symptoms, are contemplated by the 30 percent criteria.  His mood symptoms do not rise to the level of severity needed to meet the 50 percent criteria.  Notably, the Veteran often reported feeling "ok" or "fair."  Further, the evidence does not show that these symptoms cause occupational and social impairment with reduced reliability and productivity.  

The VA treatment records also show that his speech has been mostly normal with the exception of being slower in July 2012.  Although the Veteran stated that he wanted to use the REACH program to help him with his memory and concentration, his memory was found to be consistently "intact" during his VA treatment.  His subjective complaint of memory problems does not rise to the level of frequency or severity needed to meet the 50 percent criteria.  It is most appropriately described as "mild," which is directly contemplated by the 30 percent criteria.  Further, the evidence does not show that his rate of speech or subjective complaints of memory problems produced any occupational and social impairment.

The evidence shows that his insight and judgment were consistently "fair," and no health care provider found that he had any insight or judgment impairment that would produce any occupational and social impairment.  "Fair" insight and judgment does not more closely approximate the severity of  impaired judgment that is contemplated by the 50 percent criteria.  

The record shows that the Veteran appeared unshaven in April 2009.  However, aside from this exception, his hygiene and grooming were consistently described as "fair" or "appropriate."  Although neglect of personal hygiene is contemplated by the even higher 70 percent criteria, the record does not show that the Veteran neglects his personal appearance.  Therefore, his single incident of not being shaven at an appointment does not rise to the level of frequency needed to more closely approximate the 70 percent criteria.  

The Veteran's VA treatment records show that his PTSD symptoms cause occupational and social impairment to at least some degree.  However, for the reasons discussed above, the frequency, severity, and duration of his symptoms results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran's GAF scores all fell within the range indicating moderate symptoms.  The GAF scores are consistent with the disability picture described by the VA examination and VA treatment records.  Based on the intermittent and occasional nature of occupational and social impairment in this case, and based on the Veteran's generally satisfactory functioning, routine behavior and self-care, and normal conversation, the Board finds that the GAF scores, when considered with the other medical evidence of record, are not more nearly approximated by a 50 percent rating.

Private medical records from the SSA and the Vet Center in Shawnee also address the Veteran's PTSD.  In an August 2009 SSA "Psychiatric Review Technique" authored by Dr. K. M., the Veteran reported sleep disturbance, persistent worrying, ruminations, problems getting along with others, difficulty concentrating, and irritability.  Despite his subjective complaints, Dr. K. M. found that for the period from June 30, 2003 through August 5, 2009, his impairments were "not severe."  He concluded that the symptoms caused "mild" limitation with regard to activities of daily living, maintaining social functioning, and maintaining concentration.  He found that the Veteran did not have episodes of decompensation.  Dr. K. M. noted that the Veteran did not like to be around people and "sometimes" had trouble getting along with his supervisor at work, but was active at the VFW.  Dr. K. M.'s assessment does not support a 50 percent rating because the symptoms described were found to be not severe and produced only a mild impact on the Veteran's ability to function.  

In his January 2010 Vet Center intake evaluation, the Veteran's appearance was neat.  His speech, memory, affect, and psychomotor activity were all normal.  His judgment was "fair."  He was friendly and cooperative with the examiner.  He complained of sleep disturbance and a decrease in sex drive.  He did not have suicidal or homicidal ideation.  He felt depressed, but stated that he was unable to "think of any social changes after Nam."  His primary social activity was going to the VFW.  In April 2010, the Veteran's therapist noted that he made a few comments at group therapy that made him appear intoxicated.  In May 2010, the Veteran reported being self-employed because he was unable to get along with people, including his wife.  In August 2010, he reported intrusive thoughts.  In March 2011, he denied suicidal and homicidal ideation.  His appearance was neat.  His speech, memory, and psychomotor activity were normal.  His affect was appropriate and his judgment was "good."  He complained of low energy.  The therapist noted that the Veteran "drinks to excess daily," and described him as a "functional alcoholic."  In April 2011 his Beck Depression Inventory score was 13, which was indicative of someone who was "mildly depressed."  

The Vet Center records do not support a 50 percent rating.  Although the Veteran had subjective complaints of sleep disturbance and depression, his therapists did not find that these symptoms produced social and occupational impairment of the severity needed to meet the 50 percent criteria.  He was found to be mildly depressed, which is more appropriately described by the 30 percent criteria.  Further, his chronic sleep impairment is also more appropriately described by the 30 percent criteria because the record does not show that it caused occupational and social impairment.  

The Veteran submitted lay evidence in support of his claim.  In July 2009, his mother filled out an SSA "Function Report - Adult Third Party" on behalf of the Veteran.  She noted that the Veteran took care of his wife and that he had "no problem" with his own personal care and grooming.  He did household chores and went outside every day for a drive.  He socialized "weekly" at the VFW.  She noted that he did not handle stress well, but handled changes in routine "well enough."  He was able to follow instructions "well enough," and could follow spoken instructions "unless he thinks he knows a better way of doing something."  This portion of his mother's statement does not support a 50 percent rating because it shows that he did not have symptoms related to hygiene and that he was capable of establishing and maintaining social relationships without difficulty.  The Board notes that the 70 percent criteria contemplate difficulty adapting to stressful circumstances.  However, the Veteran's mother's statement does not show that the Veteran's problem dealing with stress was severe enough to cause occupational and social impairment with deficiencies in most areas because the remainder of her statement endorses mild symptoms in other areas.  Further, she found that he was able to handle changes in routine.  

The Veteran's mother also stated that he had to write notes to remind himself to take his medications.  She stated that he became "pretty upset" if things did not go his way.  She also stated that he did not get along with authority figures, and had been terminated from employment in the past, but she did not know the details.  The Board notes that irritability is contemplated by the 70 percent criteria.  However, the 70 percent criteria contemplate "unprovoked irritability with periods of violence."  38 C.F.R. § 4.130 (2014).  Here, the Veteran was simply noted to be irritable if he did not get his way, which does not show the level of frequency or severity to be more closely described by the 70 percent criteria.  

An inability to get along with authority figures is more closely described by the 50 percent criteria.  However, the remainder of her statement more closely describes symptoms productive of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In a January 2010 SSA disability report, the Veteran stated that his PTSD increased in severity in approximately November 2009.  He stated that his memory had gotten worse.  Specifically, he did not remember appointments, so he wrote them down and would forget where he placed the notes.  He stated that he sometimes "just let things go," and was shutting down his business because of his medical conditions.  The Veteran's statement is competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the VA and Vet Center treatment records contemporaneous to his January 2010 statement do not reflect that his reported symptoms were severe enough to be more closely described by the 50 percent criteria.  His memory was found to be predominantly normal and his level of depression was generally described as mild.  Therefore, the symptoms he reported in January 2010 are not frequent or severe enough to produce occupational and social impairment with reduced reliability and productivity.  

In January 2010, the Veteran's attorney asserted that the Veteran had obsessional rituals, near continuous panic or depression impacting his ability to function, impaired impulse control, that he neglected his personal appearance, that he had problems adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Board notes that this list is mostly a recitation of the 70 percent criteria.  Further, the Veteran's attorney's assertion is largely contradicted by the evidence of record, which shows that the Veteran did not have obsessional rituals, affirmatively noted that the Veteran's depression was mild and not near continuous, that his impulse control was not impaired, that his personal appearance was "fair" and "appropriate," and that he was quite able to establish and maintain personal relationships including with his wife of many years and his friends at the VFW.  The only symptom that is supported by the record is the Veteran's difficulty adapting to stressful circumstances, which is discussed above.  The Veteran's attorney's statement does not support a 50 percent rating because it is largely contradicted by the record.  

In July 2011, the Veteran competently and credibly testified at a hearing before the undersigned.  The Veteran testified that he closed his business because he was unable to get along with people.  He had worked as a welder and prior to that he built asphalt grinders.  He stated that he was self-employed until he was physically unable to do so and could no longer get along with people.  However, he then testified that he was indeed able to get along with people "if [he] had to."  He stated that he lived with his wife of 29 years and their relationship was "pretty good."  He noted that he went to the VFW every morning, but left before people arrived.  He noted that he had not had a panic attack in "a long time."  He also stated that his memory had gotten worse over the past year and that his wife thought he was "grumpier."  

The portion of the Veteran's testimony that is contemplated by the 50 percent criteria is that he closed his business because he could not get along with people.  Although his symptoms caused occupational impairment, his testimony does not show that they also caused social impairment with reduced reliability and productivity.  His relationship with his wife was good.  Further, his subjective complaints of memory problems are not supported by the record which largely shows that his memory is intact.  Although he described himself as "grumpier," his level of irritability is not severe enough to cause occupational and social impairment with reduced reliability.  The majority of the Veteran's symptoms described at his hearing are similar to the types of symptoms contemplated by the 30 and the 50 percent rating criteria.  Although the Veteran's symptoms cause occupational and social impairment to at least some degree, given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  They do not more closely approximate the types of symptoms contemplated by a 50 percent, and therefore, a 50 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

In conclusion, the Board finds that the Veteran's PTSD is characterized by the following signs and symptoms: mild to moderate depression and anxiety, subjective complaints of memory impairment that are not corroborated by objective testing, chronic sleep disturbance, intrusive thoughts, nightmares no more than once a month, irritability, and problems getting along with people in an occupational setting.  These symptoms are similar to many of those contemplated by the currently assigned 30 percent rating as well as the 50 percent rating.  However, the frequency, duration, and severity of his symptoms does not produce occupational and social impairment with reduced reliability and productivity.  For the period from April 2, 2009 to May 22, 2013, the Veteran was adequately compensated for his level of impairment by a 30 percent rating.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired judgment is more closely analogous to that contemplated by the 30 percent criteria.  Vazquez-Claudio, 713 F.3d at 117.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 50 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer the Veteran's claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are noted above, and are contemplated by the schedular criteria set forth in the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130 (2014).  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A disability rating in excess of 30 percent for the period from April 2, 2009 to May 22, 2013 is denied.  


REMAND

In a November 2013 rating decision, the RO granted a TDIU and assigned an effective date of May 23, 2013.  In January 2014, the Veteran's attorney challenged the effective date of the grant of the TDIU.  This constitutes a timely Notice of Disagreement (NOD) to the November 2013 rating decision with respect to the downstream issue of entitlement to an earlier effective date for the grant of a TDIU.  
A Statement of the Case is needed.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an effective date earlier than May 23, 2013 for the grant of a TDIU.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


